UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4116



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


ROBERT GERALD DAGNAN, a/k/a Gerald Robert Dagnan,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.   James P. Jones, Chief
District Judge. (2:06-cr-00002-JPJ-PMS-1)


Submitted:    August 29, 2008             Decided:   September 16, 2008


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Nancy C. Dickenson,
Assistant Federal Public Defender, Christine Madeleine Spurell,
Research and Writing Attorney, Abingdon, Virginia, for Appellant.
Julie C. Dudley, Acting United States Attorney, Zachary T. Lee,
Assistant United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Dagnan appeals his convictions on five counts

relating   to   the   manufacture      and   possession     with    intent   to

distribute methamphetamine.           Dagnan contends that the district

court erred in denying his motion to suppress statements he made to

an officer, allegedly without Miranda v. Arizona, 384 U.S. 436

(1966) warnings, based upon a credibility finding.                  Finding no

error, we affirm.

           We   review    the    district     court’s     factual     findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo.            Ornelas v. United States,

517 U.S. 690, 699 (1996); United States v. Rusher, 966 F.2d 868,

873 (4th Cir. 1992).     The evidence is construed in the light most

favorable to the prevailing party below. United States v. Seidman,

156 F.3d 542, 547 (4th Cir. 1998).

           Dagnan contends that the district court erred in finding

that he was given Miranda warnings and there was no basis to credit

the officer’s testimony that he gave Dagnan Miranda warnings over

his own testimony that none were given. Dagnan particularly points

to the evidence that he was not asked to sign a Miranda waiver and

that the officer did not have his badge case with the warning card,

which the officer said he always uses to advise arrestees of their

Miranda rights, with him in court.               Dagnan contends that the

district   court   did   not   give   specific    reasons   to     support   its


                                       2
credibility determination, such as a conflict in testimony or

demeanor of the witnesses.

           This court does not “weigh the evidence or review the

credibility of the witnesses.”     United States v. Wilson, 118 F.3d

228, 234 (4th Cir. 1997).    Here, there is not any reason appearing

on the record to disturb the court’s credibility finding.             The

district court had the opportunity to observe the witnesses, listen

to their testimony, and was in the best position to make the

credibility finding.    Based on this determination, the district

court did not err in denying the motion to suppress.

           Accordingly, we affirm the conviction.       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    3